DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,062,947 B1 to Patel (“Patel”).
Regarding claims 1, 9, 11, 16 and 17, Patel discloses a tracking device 100 selectively attached to trajectory device, comprising: 
a housing 156 (Fig. 7) configured to house at least one location tracking component 142 to detect a geographic location of the housing (10:4-8); 
at least one attachment mechanism 164 fixed to the housing (at seam 148) and configured to attach to an arrow 140 to selectively carry the housing on the arrow; and 
a hook (barb 120, wherein the barb has hooked ends, see Fig. 5) extending colinearly with the housing 156 from a distal end of the housing relative to the trajectory of the arrow to engage with a portion of an animal upon impact of the trajectory device at an animal (see Fig. 1), wherein upon engagement of the hook with the animal, the housing and the hook are configured to detach from the arrow and attach to the animal (6:21-35), thereby allowing the geographical location of the animal to be tracked (see Fig. 2 and 7:35-45).
Regarding claims 2-4, 19, Patel further discloses wherein the at least one attachment mechanism includes a first attachment mechanism 146 and a second attachment mechanism 164, each extending from the housing and spaced from one another (see Fig. 3), wherein the second attachment mechanism 164 is configured to detach from the housing upon impact of the animal and remain attached to the trajectory device (6:21-35), wherein the second attachment mechanism 164 includes a ring portion (clearly visible in at least Fig. 3) configured to receive a shaft of the trajectory device (see Fig. 7a-c).

    PNG
    media_image1.png
    474
    691
    media_image1.png
    Greyscale

Regarding claims 2-5, 12, Patel further discloses a 2nd embodiment (Figs. 8 and 9) comprising a second attachment mechanism (comprising 132, 154 and 122), wherein the second attachment mechanism is configured to detach from the housing upon impact of the animal and remain attached to the trajectory device (6:36-54), wherein the second attachment mechanism includes a ring portion 132 configured to receive the trajectory device (see Figs. 8 and 9), wherein the second attachment mechanism includes a projection (annotated below) attached to the ring portion 132 via a support portion (annotated below), the projection configured to fix the housing to the second attachment mechanism and configured to extend into the housing (wherein between clips 122 is into the housing).
Regarding claim 13, Patel further discloses wherein the support portion (annotated below) defines at least one break away portion (wherein the bend between the support portion and the projection could break and thus be a “break away porton”).

    PNG
    media_image2.png
    620
    797
    media_image2.png
    Greyscale

	Regarding claim 18, Patel further discloses at least one power source arranged within the housing to provide power to the location tracking component (the tag battery section circuitry 264 of the sending unit 102, see Fig. 20).
	Regarding claim 20, Patel further discloses wherein the at least one attachment mechanism includes a lower tensile strength portion (seam 148, Fig. 3) configured to break in response to the impact of the trajectory device at the animal to release the housing from the trajectory device (6:21-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 2 above, and further in view of US 5,188,373 to Furguson et al. (“Furguson”).
Regarding claim 8, Patel is silent regarding wherein the first attachment mechanism is a snap ring attached to the side of the housing and defining an opening at the side opposite the attachment side to snap-fit over the trajectory device. However, Furguson teaches a device in the same field of endeavor (Fig. 21) comprising an attachment mechanism is a snap ring 286 attached to the side of the housing 200 to snap-fit the housing onto the trajectory device. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Patel to have the first attachment mechanism be a snap ring as claimed, as taught by Furgoson, in order to removably secure the first attachment mechanism end of the housing to the trajectory device.
Allowable Subject Matter
Claims 6, 7, 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641